number release date department of the treasury internal_revenue_service washington d c cc el gl br3 gl-502544-00 uilc date memorandum for district_counsel michigan district detroit from subject lawrence schattner chief branch general litigation bankruptcy court orders requiring turnover of tax refunds this memorandum responds to your request for advice dated date regarding the authority of the bankruptcy court to issue ex_parte orders directing the service to turn over the future tax refunds of chapter debtors to the trustee issues whether sovereign immunity is a viable defense to the enforcement of income deduction orders that are entered pursuant to section c of the bankruptcy code against the service with respect to debtors’ future income_tax refunds whether chapter debtors’ future income_tax refunds fall within the meaning of income in section c whether the assignment of claims act applies to bar the enforcement of an order directing the service to pay debtors’ future income_tax refunds to the chapter trustee conclusions gl-502544-00 facts years ago the michigan district adopted the practice of sending income_tax refunds that were owed to chapter debtors directly to the trustee this practice was followed in cases where the service filed a proof_of_claim and in no-liability cases where the service did not file a proof_of_claim and was not otherwise a party to the bankruptcy case due to the increased burden on the michigan district to manually process income_tax refunds that were sent directly to the chapter trustees the district decided to discontinue this practice a letter was sent to the chapter trustees in the district informing them that beginning on date the service would no longer be providing this service thereafter the chapter trustees filed ex_parte applications with the court to obtain orders directing the service to remit tax refunds directly to the trustees citing section c for its authority the bankruptcy court has entered at least ex_parte orders directing the service to forward to the chapter trustee any and all monies due and payable to the debtor s particularly any and all income_tax monies due and otherwise payable to said debtors s law analysis section c of the bankruptcy code u s c provides that after confirmation of a chapter plan the court may order any entity from whom the debtor receives income to pay all or any part of such income to the trustee the definition of the term entity includes a governmental_unit and the definition of the term governmental_unit includes the united_states see u s c sec_101 and sec_101 sovereign immunity as a defense section of the bankruptcy act preceded section c under section the bankruptcy court was empowered to issue such orders as may be requisite to effectuate the provisions of the plan including orders directed to any employer of the debtor rule b facilitated this authorization by providing that the order of confirmation or a separate payment order was to specify the amount and manner in which payments were to be made by the debtor or to be gl-502544-00 obtained from the employer of the debtor thus instead of having the debtor collect his entire wages and make the payment to the trustee the bankruptcy act provisions authorized the court to direct the debtor’s employer where requisite to deduct from the debtor’s earnings the amount which the debtor is supposed to pay under the plan collier on bankruptcy dollar_figure 14th ed in 377_f2d_104 10th cir cert_denied 389_us_845 the court held that an order entered pursuant to section which required the united_states to pay part of the wages of one of its employees to the trustee was barred by sovereign immunity applying the rule that general language in the bankruptcy act cannot be construed as a waiver of sovereign immunity the court rejected the trustee’s argument that the reference to any employer in section included the united_states id pincite the court also noted that its ruling did not deprive federal employees of the benefits of chapter because federal employees could be ordered to endorse and turn over their pay checks to the trustee id pincite under the bankruptcy reform act of the class of persons eligible to file a petition under chapter was expanded and no longer limited to wage earners see in re buren 725_f2d_1080 6th cir cert_denied 469_us_818 discussion of legislative_history section b the successor statute to section of the bankruptcy act and what is now section c was also enacted as part of the bankruptcy reform act of the legislative_history to section b indicates that congress used the term entity in the statute because it intended income deduction orders to apply to governmental units see sen_rep no pincite reprinted in u s c c a n subsection b authorizes the court to order an entity as defined by sec_101 to pay any income of the debtor to the trustee any governmental_unit is an entity subject_to such an order see also 4_br_102 bankr m d tenn the language used in b of the bankruptcy code and the definitions of entity and governmental_unit contained in sec_101 clearly overrule the immunity analysis in krakover 7_br_791 bankr e d tenn noting that the senate committee report flatly states that any governmental_unit is subject_to an order under b court states that o nly by obtuseness can the administration avoid the avoid the conclusion that b was meant to overrule united_states v krakover in holding that there was an explicit waiver of sovereign immunity the courts in howell and hughes also relied upon the language contained in sec_106 prior to its amendment under the bankruptcy reform act of the bra see in re howell b r pincite and in re hughes b r pincite sec_106 previously provided that sovereign immunity was waived in any situation in which the applicable bankruptcy statute contained the trigger words of creditor entity or governmental_unit gl-502544-00 a was amended to set forth a list of statutory provisions for which sovereign immunity is abrogated as to a governmental_unit section is not included in this list further the provision in sec_106 that waived sovereign immunity when a statute contained certain trigger words such as entity was not retained in the amended version of the statute sec_2 whether income includes future income_tax refunds under the bankruptcy code any individual with regular income is eligible for chapter relief u s c sec_109 sec_101 defines individual with regular income as an individual whose income is sufficiently stable and regular to enable such individual to make payments under a chapter plan section b defines the term disposable income as income received by the debtor which is not reasonably necessary to be expended for the maintenance or support of the debtor the term income is not defined in the bankruptcy code in 86_f3d_478 6th cir the sixth circuit held that future income_tax refunds can be considered projected disposable income under section b in freeman the debtors received an income_tax refund in an amount greater than expected and tried to amend their chapter plan to exempt a portion of the refund id pincite relying upon the particular facts in the case the court determined that the refund qualified as projected disposable income because the debtor specifically provided that tax refunds should go to the plan and made no argument that the funds were needed for the maintenance and support of the debtor or her dependents id pincite gl-502544-00 above the predecessor statute to section c applied to employers of the debtor thus the statute applied to wages received by debtors when the bankruptcy reform act expanded the eligibility of debtors to file chapter so that relief was not limited to wage earners it extended eligibility to any individual with regular income under sec_101 an individual with regular income is defined as an individual whose income is sufficiently stable and regular to enable such individual to make payments under a plan under chapter of this title as noted while courts have recognized a variety of nontraditional sources of money as income under sec_101 the income must be regular and stable enough to fund a plan see 226_br_601 bankr m d tenn and cases cited therein similarly the income against which courts have upheld income deduction orders under section c is the regular and stable income that is used to fund chapter plan payments see eg 704_f2d_1513 11th cir debtors listed social_security_benefits as regular income in all of their chapter plans in re 138_br_484 w d pa debtors entitled to monthly afdc grants which were used to fund chapter plans 94_br_74 bankr w d pa debtor received monthly in in re 21_f3d_355 9th cir the ninth circuit held that the requirement that a chapter plan provide for payment of all of the debtor’s projected disposable income to the trustee does not entitle the trustee to require that the debtor agree to pay all actual disposable income to the trustee relying upon anderson the court in 177_br_671 bankr d ariz held that the trustee cannot require a blanket turnover of all tax refunds without a showing that such refunds are in fact projected in a certain amount thus debtors may object to plan provisions which require them to commit all or a portion of their future tax refunds to the plan on the grounds that future tax refunds are not projected disposable income gl-502544-00 income from a teacher’s retirement_system 64_br_195 w d mich debtor received unemployment benefits in lieu of wages 13_br_640 e d wash debtors’ schedules listed as income monthly social_security_benefits in all of these cases the income deduction order was entered against a stream of regular payments that were used to fund the chapter plan payments the applicability of the assignment of claims act in 141_br_270 m d ga the united_states argued that the assignment of claims act the act bars a bankruptcy court from ordering the service to send the debtor’s tax_refund to the trustee the court rejected this argument on the grounds that section c impliedly modified the act to allow the assignment of tax refunds to the trustee via income deduction orders id although the issue was not raised in cochran there is also a question as to whether the assignment of claims act even applies in a bankruptcy proceeding in a couple of cases courts have determined that the assignment of claims act does not apply where tax refunds were transferred to the trustee by operation of bankruptcy law or in accordance with a plan of arrangement in 382_us_375 the supreme court held that a loss-carryback refund that was inchoate on the date of the petition was property that passed to the trustee under section 70a of the bankruptcy act in determining whether the refund constitutes property that could be transferred within the meaning of section 70a the court noted that the predecessor statute to the assignment of claims act u s c does not prevent transfers by operation of law accordingly the court reasoned that the assignment of claims act does not interfere with the vesting in the trustee of property coming within section 70a because all transfers of property to the bankruptcy_estate under section 70a are explicitly by operation of law id pincite n gl-502544-00 similarly in 98_fsupp_51 d minn the court held that a debtor’s assignment of any and all tax refunds which may be due or owing to the debtor from the united_states government was not within the purview of the assignment of claims act and that the assignment was therefore valid and effective to vest in a receiver any right of the debtor to the tax refunds because the tax refunds claimed by the debtor were transferred to the receiver pursuant to plan of arrangement under chapter xi of the bankruptcy act that was approved and confirmed by the bankruptcy court the court determined that the transfer constituted an act of the law and was not within the prohibition of the assignment of claims act id pincite under section a of the bankruptcy code all property that the debtor acquires after the commencement of the case is property of the estate under section property of the estate vests in the debtor upon confirmation except as otherwise provided in the plan or the order confirming the plan the ex_parte nature of the orders under rule fed r bankr p a request for an order must be made by written motion and every written motion other than one which may be considered ex_parte must be served by the moving party on those entities specified by the rules the opportunities for legitimate ex_parte applications are extremely limited in re intermagnetics america inc 101_br_191 c d cal due to an increase in ex_parte applications court notes in some detail why they are nearly always improper see also in re 212_br_437 2nd cir bap even if notice is burdensome in a particular case the american judicial system is predicated on the adversary process and forbids ex_parte communications on substantive matters by statute rule and code of ethics virtually every substantive motion in american jurisprudence must be on notice to affected parties injunction or other equitable relief must be brought as an adversary proceeding except when the chapter plan provides for the relief under rule a proceeding to obtain an gl-502544-00 under rule relief in a contested matter which is not otherwise governed by the federal rules of bankruptcy procedure is required to be made by motion and reasonable notice and opportunity for hearing must be afforded the party against whom relief is sought other than rule we are not aware of any other bankruptcy rule which could be construed as governing a request for an income deduction order it should be noted that the bankruptcy court in 13_br_640 bankr e d wash held that there is no notice or service requirement for income deduction orders issued pursuant to section in williams the court signed an order requiring the social_security administration to pay benefits directly to the trustee which order was mailed by the trustee to the social_security administration’s regional_office id approximately five months later the united_states filed a motion to reconsider or in the alternative for a stay of execution pending appeal in addition to arguing that the order was void due to the anti- assignment provision under the social_security act the united_states argued that the order was void and unenforceable for lack of proper service the bankruptcy court rejected both of these arguments with respect to service of the order the bankruptcy court determined that the issuance of an order under section is not an adversary proceeding under rule a the predecessor to bankruptcy rule a in re williams b r pincite further the court determined that under rules a and b the predecessors to bankruptcy rule sec_2002 and b there is no requirement for notice of orders issued under section id pincite while stating that the social_security administration has the option of questioning the propriety of the court’s order upon receipt the bankruptcy court determined that notice is not afforded for reasons of obvious judicial and administrative efficiency id thus the court held that the trustee acted properly by mailing a copy of the income deduction order to the social_security administration’s regional_office id gl-502544-00 conclusions gl-502544-00 gl-502544-00 if you have any questions please call cc district_counsel ohio district cincinnati attn louis h hill gl-502544-00 assistant regional_counsel gl northeast region errol myers cp co c sp room
